Kellam, P. J.
I concur in the decision of this case as to reversal. I am not, however, entirely satisfied that Section 4668, Comp. Laws, requiring the assignor to make, at-attach to, and file with the inventory an affidavit, in verification of the same, should be regarded as directory only; and, if not, — if the affidavit is indispensable to make the inventory complete under the statute, — then I am not fully satisfied that the affidavit made by the president alone was sufficient, where the authority to make and execute the assignment had been expressly and especially conferred by resolution uoon the two officers, president and secretary. As this particular question was not argued, I prefer to reserve my opinion.